DETAILED ACTION
	The following is a response to the amendment filed 6/3/2022 which has been entered.
Response to Amendment
	Claims 1-19 and 38 are pending in the application. Claims 20-37 are cancelled and claim 38 is new.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 13 and 19 accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.
Allowable Subject Matter
Claims 1-19 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method for controlling operation of Sterling electric vehicle having an electric storage, controller, solid state switching device, plurality of power sources having a primary source selected from group consisting of Sterling engines and Sterling cycle  generators, a plurality of powered devices selected from group consisting of vehicle components and subsystems wherein the controller and switching device switches between all electric and hybrid modes, based on selection of all electric mode, ascertaining charge level of storage and if level is above a threshold, initiating electric mode and if not above threshold, producing electric current by primary source and based on selection of hybrid mode, determining engine is at sufficient temperature and rotating crank shaft to commence a sustained cycle and in combination with the limitations as written in claim 1.
-(as to claim 38) a method for controlling operation of Sterling electric vehicle having an electric storage, controller, solid state switching device, plurality of power sources having a primary source selected from group consisting of Sterling engines and Sterling cycle  generators, a plurality of powered devices selected from group consisting of vehicle components and subsystems wherein the controller and switching device switches between all electric and hybrid modes, based on selection of all electric mode, ascertaining charge level of storage and if level is above a threshold, initiating electric mode and if not above threshold, producing electric current by primary source, wherein the controller and switching device switches between the all electric, hybrid and dormancy modes wherein based on selection of dormancy mode, combustion in engine is commenced without initiating sustained Sterling cycle and in combination with limitations as written in claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 18, 2022